                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

HOSEA L. ROBINSON,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:18-CV-297 NCC
                                                  )
STATE OF MISSOURI, et al.,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Hosea L. Robinson, a

prisoner and frequent filer of lawsuits, has failed to comply with the Court’s February 8, 2019,

Order requiring him to file an amended complaint on a court-provided form and to pay an initial

partial filing fee of $1.00. Because the plaintiff is proceeding pro se, the Court will give him an

opportunity to submit a second amended complaint based on the Court’s instructions. The Court

will also instruct the agency having control over plaintiff to pay his filing fee. Plaintiff’s failure

to comply with this Order will result in dismissal of this action, without prejudice.

                                            Background

       Plaintiff’s filed his pro se complaint titled “Suit for the Injunctive Relief of Court

Ordered Federal Habeas Corpus” on December 17, 2018, alleging violations of his rights under

the “ADA” (the Americans with Disabilities Act) and the “ADAAA” (the Americans with

Disabilities Act Amendments Act). He named as defendants the “State of Missouri, Department

of Corrections; et al.” Upon review of plaintiff’s initial complaint, the Court found it defective

because, among other things, it was not drafted on the Court’s form, see E.D. Mo. Local Rule

2.06(A). On February 8, 2019, the Court ordered plaintiff to file an amended complaint on the
Court-provided form in compliance with the Court’s instructions, and to pay an initial partial

filing fee of $1.00 within twenty-one days. ECF No. 5.

       On February 14, plaintiff filed a “Motion for Court Order” asking the Court to order

defendants to show cause within ten (10) days as to why he should not be granted injunctive

relief in this matter. ECF No. 6. On February 22, plaintiff filed a request to submit additional

evidence of constitutional violations, construed by the Court as a supplement to the original

complaint. ECF No. 7. On February 25, plaintiff filed a “Motion for Discovery,” seeking copies

of medical records. ECF No. 8. On that same date, he also filed an “Amended Response to

Memorandum and Order … issued on February 8, 2019.” ECF No. 9. The Court interprets this

“Amended Response” to be plaintiff’s amended complaint, however, it is again not filed on the

court-provided form.

                                           Discussion

       Both plaintiff’s original complaint and his amended response make the same sweeping

allegations of constitutional violations, listing the same case citations, and providing no factual

support. Plaintiff’s amended complaint asserts legal conclusions and fails to explain how any

particular individual was personally responsible for violating his rights, thereby making it

difficult for the Court to review his assertions under 28 U.S.C. § 1915. Also, plaintiff’s amended

complaint is again defective because it is not filed on a court form.         Because plaintiff is

proceeding pro se, the Court will allow him to file a second amended complaint on a court-

provided form.

       Plaintiff has twenty-one (21) days from the date of this Order to file a second amended

complaint in accordance with the specific instructions set forth here, or he will face dismissal of

his action, without prejudice. All claims in the action must be included in one, centralized



                                                2
complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a). Plaintiff is required to submit his second

amended complaint on a court-provided form, and it must comply with Rules 8 and 10 of the

Federal Rules of Civil Procedure. Rule 8(a) requires that a complaint contain a short and plain

statement of the claim showing that the pleader is entitled to relief and a demand for the relief

sought. And Rule 10(b) requires that a party must state its claims or defenses in separately

numbered paragraphs, each limited as far as practicable to a single set of circumstances.

       The Court notes that many of the claims raised in plaintiff’s complaint and amended

complaint appear to be the same claims raised in previously-filed suits before this Court. See

Robinson v. St. Louis City, No. 4:18-cv-1853-HEA (filed Oct. 24, 2018; still pending); Robinson

v. State of Mo., No. 4:18-cv-1225-JAR (dismissed Oct. 24, 2018; appeal dismissed Jan. 31,

2019); Robinson v. State of Mo., No. 4:18-cv-114-RLW (dismissed Jan. 29, 2018); Robinson v.

Payne; No. 4:18-cv-1224-CDP (dismissed Oct. 29, 2018); Robinson v. Glass; No. 4:17-cv-1628-

PLC (dismissed Sept. 28, 2017; appeal dismissed Jan. 19, 2018). In fact, the “evidence” attached

to plaintiff’s complaint is marked as exhibits from a different suit. See ECF No. 1-1. The

plaintiff is warned that he may not proceed in forma pauperis more than once on the same

claims. Cooper v. Delo, 997 F.2d 376, 377 (8th Cir. 1993) (§ 1915(e) dismissal has res judicata

effect on future IFP petitions). Also, the Court may dismiss a duplicative complaint that raises

issues that are directly related to issues in another pending action brought by the same party.

Aziz v. Burrows, 976 F.2d 1158 (8th Cir. 1992). Plaintiff’s second amended complaint should be

clear on how the claims raised in this matter differ from claims already considered by the Court,

and from claims pending in other suits before the Court.

       The filing of a second amended complaint replaces the original complaint, the amended

complaint, and all previously-filed supplements, so plaintiff must include each and every one of



                                                3
the claims he wishes to pursue in the second amended complaint. See, e.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Any

claims from the original complaint, amended complaint, supplements, and/or pleadings that are

not included in the second amended complaint will be deemed abandoned and will not be

considered. Id. The allegations in the complaint may not be conclusory. Instead, plaintiff must

plead facts that show how each and every defendant he names is personally involved in or

directly responsible for the alleged harm.

       In the “Caption” section of the second amended complaint, plaintiff must state the first

and last name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both.

       In the “Statement of Claim” section, in separate, numbered paragraphs plaintiff should set

forth the specific factual allegations supporting his claim or claims against each defendant, as

well as the constitutional right or rights that defendant violated. Alternatively, plaintiff may

choose a single defendant and set forth as many claims as he has against that defendant. See

Fed. R. Civ. P. 18(a). If plaintiff is suing more than one defendant, he should proceed in the

same manner with each one, separately writing each individual defendant’s name and, under that

name, in numbered paragraphs, the allegations specific to that particular defendant and the

right(s) that defendant violated. Plaintiff’s failure to make specific and actionable allegations

against any defendant will result in that defendant’s dismissal from this case.

       If plaintiff fails to file a second amended complaint on the Court’s form within twenty-

one (21) days and in compliance with the Court’s instructions, the Court will dismiss this action

without prejudice and without further notice. After the filing of plaintiff’s second amended



                                                 4
complaint, the Court will review the amended complaint pursuant to 28 U.S.C. § 1915 for

frivolousness, maliciousness and/or failure to state a claim. A claim and/or defendant must

survive § 1915 review in order for plaintiff to proceed on those claims in this lawsuit.

                              Motions for Court Order and Discovery

        Finally, the Court will deny plaintiff’s motions for court order (ECF No. 6) and for

discovery (ECF No. 8). Because the Court has not yet finalized review of plaintiff’s allegations

under 28 U.S.C. § 1915, nor has any process been issued in this matter, it is premature for the

Court to be considering orders requiring defendants to show cause or produce discovery.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Prisoner Civil Rights Complaint form.

        IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Order, plaintiff shall file a second amended complaint on the Court-provided form and in

compliance with the Court’s instructions.

        IT IS FURTHER ORDERED that upon submission of the second amended complaint,

the Court shall again review this action pursuant to 28 U.S.C. § 1915.

        IT IS FURTHER ORDERED that that the Clerk of Court shall request that the agency

having custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2)

until the District Court filing fee is paid in full.

        IT IS FURTHER ORDERED that plaintiff’s motion for court order [ECF No. 6] is

DENIED.

        IT IS FINALLY ORDERED that plaintiff’s motion for discovery [ECF No. 8] is

DENIED.



                                                       5
       Plaintiff’s failure to timely comply with this Order shall result in the dismissal of

this action, without prejudice and without further notice.

      Dated this 20th day of March, 2019.


                                                   /s/ Noelle C. Collins
                                                  NOELLE C. COLLINS
                                                  UNITED STATES MAGISTRATE JUDGE




                                             6
